Exhibit 10.2.1

OFFICE LEASE

8200 GREENSBORO DRIVE, MCLEAN, VIRGINIA

FIRST MODIFICATION AGREEMENT

This First Modification Agreement (this “Agreement”), dated as of June 8, 2009,
is made by and between Greensboro Drive Property LLC, a Delaware limited
liability company (“Landlord”), and Xenith Corporation, a Virginia corporation
formerly known as Xenith Bank [In Organization] (“Tenant”).

RECITALS:

By Office Lease dated November 5, 2008 (the “Lease”), Landlord leased to Tenant
certain office space located at 8200 Greensboro Drive, McLean, Virginia, and
more particularly described in the Lease.

Landlord and Tenant now wish to modify the Lease in the manner set forth below.

FIRST MODIFICATION AGREEMENT:

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant agree as follows:

1. Modification. Section 2.4 of the Lease is hereby deleted in its entirety and
the following is substituted in lieu thereof:

“2.4 Holding Company Merger/Bank Acquisition Contingency.

“(a) Tenant is currently using and agrees to continue to use commercially
reasonable efforts to acquire voting control of First Bankshares, Inc., a
Virginia bank holding company (“FBS”), which owns all of the outstanding capital
stock of SuffolkFirst Bank, a Virginia banking corporation (the “Bank”),
pursuant to a Merger Agreement dated as of May 12, 2009 (the “Merger Agreement”)
between Tenant and FBS. Upon closing of the merger described in the Merger
Agreement (the “Merger”), the combined companies will operate as a one-bank
holding company under the name Xenith Bankshares, Inc. (“Xenith Bankshares”),
the Bank will change its name to Xenith Bank and Tenant will cause the Bank to
assume in writing all of the rights and obligations of Tenant under this Lease.
The Merger has been approved by the boards of directors of Tenant and FBS, and
closing of the Merger is subject to, among other customary conditions,
(i) issuance by the State Corporation Commission of Virginia of a certificate of
merger, (ii) approval of the Merger by the Board of

 

-1-



--------------------------------------------------------------------------------

Governors of the Federal Reserve System under the Federal Bank Holding Company
Act, and (iii) approval of the Merger by the Virginia Bureau of Financial
Institutions under Virginia Code §6.1-383.1 governing the acquisition of
Virginia bank holding companies (collectively the “Governmental Approvals”). If
(and only if) Tenant is unable to obtain the Governmental Approvals and close
the Merger after using commercially reasonable efforts on or before November 30,
2009, time being of the essence (the “Contingency Deadline”), Tenant shall have
the option (the “Contingency Termination Option”) to terminate this Lease and
the term and estate hereby granted by giving Landlord written notice of Tenant’s
election to exercise the Contingency Termination Option (the “Contingency
Termination Notice”) prior to the Contingency Deadline, time being of the
essence as to the giving of such notice. If Tenant shall timely deliver the
Contingency Termination Notice to Landlord, this Lease shall terminate effective
as of the tenth (l0th) business day after the date of the Contingency
Termination Notice (the “Contingency Termination Date”). In the event Tenant
does not send the Contingency Termination Notice to Landlord strictly in
accordance with the terms set forth in this Section 2.4(a), the Contingency
Termination Option shall be deemed null and void and deleted from this Lease.

“(b) In the event of the giving of the Contingency Termination Notice as
hereinabove provided: (i) this Lease and the term and estate hereby granted
(unless the same shall have expired sooner pursuant to any of the conditions of
limitation or other provisions of this Lease or pursuant to law) shall terminate
on the Contingency Termination Date with the same effect as if such date were
the date hereinbefore specified for the expiration for the term of this Lease,
except that, notwithstanding anything to the contrary contained in Article 21
below, Landlord shall retain the entire amount of the Security Deposit held by
Landlord in consideration of Tenant’s exercise of the Contingency Termination
Option and as payment in full of Landlord’s costs and expenses incurred with
respect to the initial execution and delivery of this Lease, but shall be
without prejudice to Landlord’s rights with respect to any then existing Default
of Tenant or any conditions which with notice and opportunity to cure would
constitute a Default of Tenant under this Lease, (ii) the Base Rent, additional
rent and all other charges payable hereunder, if any, shall be apportioned as of
the Contingency Termination Date, (iii) neither party shall have any rights,
estates, liabilities or obligations under this Lease for the period accruing
after the Contingency Termination Date except those which, by the provisions of
this Lease, expressly survive the expiration or termination of the Term of this
Lease, (iv) Tenant shall surrender and vacate the Premises and deliver
possession thereof to Landlord on or before the Contingency Termination Date in
the condition required under this Lease for surrender of the Premises, and
(v) at Landlord’s election, Landlord and Tenant shall enter into a written
agreement reflecting the termination of this Lease upon the terms provided
herein, which agreement shall be in form and substance reasonably satisfactory
to Landlord and Tenant and shall be executed within thirty (30) days after
Tenant exercises the Contingency Termination Option, provided that failure to
execute such an agreement shall have no effect on the termination of this Lease
effected as expressly provided herein.”

 

-2-



--------------------------------------------------------------------------------

2. Ratification. Except as expressly modified hereby, the terms and provisions
of the Lease are hereby ratified and confirmed and remain in full force and
effect. In the event of any inconsistency between the provisions of the Lease
and the provisions of this Agreement, the provisions of this Agreement shall
govern and control.

3. Execution in Counterparts. To facilitate execution, the parties hereto may
execute this Agreement in counterparts. All counterparts of this Agreement shall
be deemed to constitute a single agreement. Counterparts of this Agreement, when
executed, may be delivered by facsimile or electronic mail transmission and
shall have the same force and effect as if such counterparts bore the original
signature of the party or parties thereto.

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Modification
Agreement to be executed the day and date first above written.

 

“LANDLORD”

GREENSBORO DRIVE PROPERTY LLC

a Delaware limited liability company

By:  

/s/ Jason P. Semmel

Name:   Jason P. Semmel Its:   Authorized Signatory Date:   June 8, 2009
“TENANT”

XENITH CORPORATION, a Virginia

corporation

By:  

/s/ Thomas W. Osgood

Name:   Thomas W. Osgood Its:   CFO/CAO Date:   June 22, 2009

 

-3-